DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 allowed.
The closest relevant arts are the Chinese Patent CN 108662742 A and the Chinese Patent CN 106422551 A.
4.	The Chinese reference (-742) discloses an air purifier comprising a main unit, a base assembly (100 in Fig. 1) provided below the main unit, a filter screen assembly provided inside the main unit (10) as the air purifier is arranged in the screen used for mounting the filter screen of the mounting chamber, the screen arranged at the bottom of the chamber having screen lifting structure and an air supply device provided above the filter screen assembly, wherein the base assembly (100) comprises a carrier part (200) on which the filter screen assembly is provided and a lifting part (310) that is
located below the carrier part and abuts the carrier part, the lifting part (310) comprises a pull-push part (330) and a lifting assembly which are configured such that when the pull-push part (330) makes a translation in a first direction, the lifting assembly (310) controls the carrier part (200) to descend so as to separate the filter screen assembly from the air supply device, and when the pull-push part (330) makes a translation in a second direction opposite to the first direction, the lifting assembly (310) controls the carrier part (200) to rise so as to achieve a sealed connection between the filter screen assembly and the air supply device (see the entire document).  The Chinese reference 
5.	The Chinese reference (-551) discloses an air purification device provided with a replaceable filter screen.  The purification device comprises a substrate (8).  The inner space of the substrate (8) comprises a bottom storage area (82), an upper front side air purification area (81) and an upper rear side filter screen sliding path area (83).  The bottom storage area (82) is used for containing a plurality of filter screen components (88); the upper front side air purification area (81) is used for installing the selected filter screen.  A sliding driving component (84) which extends in a front back direction is 
6.	Claims 1-15 of this instant patent application differ from the disclosure of either the Chinese Patent CN 108662742 A or the Chinese Patent CN 106422551 A in that 
the air purifier specifically comprises a main unit, a base assembly provided below the main unit , a filter screen assembly provided inside the main unit and an air supply device provided above the filter screen assembly, wherein the base assembly comprises a carrier part on which the filter screen assembly is provided and a lifting part that is located below the carrier part and abuts the carrier part, the lifting part specifically comprises a pull-push part and a lifting assembly which are configured such that when the pull-push part makes a translation in a first direction, the lifting assembly controls the carrier part to descend so as to separate the filter screen assembly from the air 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        December 06, 2021